Case 1:17-cr-00390-RJD Document 487 Filed 03/30/20 Page 1 of 3 PageID #: 3259




                                                                            March 30, 2020
Honorable Raymond J. Dearie
United States District Judge
United States Courthouse
225 Cadman Plaza East
Brooklyn, NY 11201

                              Re: United States v, Clarissa Vasquez
                                    17-CR-390 (RJD)

Dear Judge Dearie:

       We write to request that the Court grant Clarissa Vasquez temporary release on bond

pursuant to 18 U.S.C. § 3145(c) due to the presence of the COVID-19 in the MDC, where she is

being held, her heightened vulnerability to the disease due to her health, and pressing family

needs. We are available to appear telephonically should the Court wish to conference the matter.

       The Court denied Ms. Vasquez’s May 14, 2019 application for bond on May 14, 2019

(See Dkt. #325, attached for the Court’s convenience). The Government again opposes this

renewed application. The previously proposed suretors and other proposed conditions are still

available. Ms. Vasquez presents no danger to the community nor risk of flight, especially during

this pandemic.

Current Status

       Jails and prisons are inherently petri dishes for contagion and are especially unsafe during

this time. They are over-crowed, making it impossible for inmates and staff to exercise the

social distancing necessary to prevent the spread of COVID-19. Inmates live in close quarters,

sharing dining tables, toilets, showers and sinks. Inmates at MDC have tested positive and it is

only a matter of time before more inmates and staff will become ill as well. A federal inmate in

the midwest has died due to COVID-19. See https://abc7chicago.com/health/1st-federal-inmate-

dies-from-coronavirus;-health-experts-consider-jails-prisons-potential-epicenters/6060003/.
Case 1:17-cr-00390-RJD Document 487 Filed 03/30/20 Page 2 of 3 PageID #: 3260




       Section 3145(c) of Title 18 permits the post-plea release of a defendant who must

ordinarily be remanded where there are exceptional reasons and the court finds that the defendant

is not a flight risk or a danger to the community. We submit that there are exceptional reasons

why Clarissa Vasquez should be released pursuant to this statute.

       Ms. Vasquez is housed in a unit where the beds are at best a couple of feet from each

other on all sides. The unit is not adequately cleaned and there are not enough cleaning supplies

on hand. The Bureau of Prisons does not permit disinfectants that contain alcohol, an ingredient

that is highly recommended to curtail the spread of the virus. Ms. Vasquez and the other inmates

in her unit were told someone was coming to perform a “deep clean” of their unit, but this has

not happened yet. Currently, the inmates in Ms. Vasquez’s unit have been asked to clean the unit

themselves, which consists of the inmates being given three bottles of Tribase, a non-alcohol

based cleaner, and rags that are continually reused. The Tribase cleaner is sprayed all over the

unit, dispelling chemical fumes with no fresh air to counteract the fumes. Ms. Vasquez’s

medical conditions, which are detailed below, are becoming even worse. When the inmates

recently complained about the lack of cleaning supplies, guards conducted a shakedown of the

unit, removing all mattresses and replacing them with small mattresses that appear designed for a

child or toddler.

       Ms. Vasquez suffers from severe allergies that affect her breathing, requiring an injection

every three months. Diagnosed with hypothyroidism about a year before her incarceration, the

condition has worsened during her incarceration, requiring her daily prescribed medication,

60mg of Thyroxine, to be increased to 100mg. Her pre-exisitng medical conditions combined

with the conditions of her unit increase her susceptibility to the corona virus.

       There is no reason to believe that Ms. Vasquez poses a danger to the community if

released. There are no allegations of violence against her, and she has no history of violence. In
                                                  2
Case 1:17-cr-00390-RJD Document 487 Filed 03/30/20 Page 3 of 3 PageID #: 3261


addition, the family of Ms. Vasquez would benefit monumentally from having her at home to

help out during this difficult time. Ms. Vasquez would reside with her immediate family

members at 1289 Neill Avenue in the Bronx, NY 10461. Her children currently live there with

her mother, sister and two grandparents. As discussed in our sentencing memorandum filed on

March 9, 2020, the grandparents are both in their 80s and have significant health problems,

including Alzheimer's disease and high blood pressure; her grandfather also has prostate

cancer. At the time of our sentencing memorandum, there was a full-time home health attendant

assisting with their care, but that individual can no longer perform this service as she suffers

from asthma and bronchitis making her "at risk." Ms. Vasquez's father is also considered "at

risk" due to high blood pressure and respiratory issues, so he cannot go to the house and help

either. Now Ms. Vasquez's mother and sister, who must leave the home a few days a week as an

essential employee of the Legal Aid Society, are responsible for the care of Ms. Vasquez’s two

sons, age 13 and 3.

Conclusion

       In light of the unique and extraordinary circumstances posed by the COVID-19

pandemic, Clarissa Vasquez is at heightened risk of infection while imprisoned in the MDC. She

is neither a risk of flight nor danger to the community. The likelihood of virulent contagion in

the MDC coupled with her personal health and family circumstances warrant release on bond

during this catastrophic time.

       Your consideration if greatly appreciated.

                                                    Very truly yours,
                                                    Bobbi C. Sternheim
                                                    BOBBI C. STERNHEIM
                                                    ALEX S. HUOT

Enc.
cc: AUSA Lindsay Gerdes
    AUSA Andrey Spektor

                                               3
